IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,585


EX PARTE TOM WADE BERRY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 922037-A IN THE 351ST DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempted capital
murder and sentenced to forty-seven years' imprisonment.  The First Court of Appeals affirmed his
conviction.  Berry v. State, No. 01-04-517-CR (Tex. App. - Houston [1st], delivered June 23, 2005,
no pet.). 
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate counsel never received notice that Applicant's conviction had been
affirmed.  The trial court has entered findings of fact and conclusions of law that appellate counsel
did not receive notice that Applicant's conviction had been affirmed.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the First Court of Appeals in Cause No. 01-04-517-CR that affirmed his conviction in
Case No. 922037 from the 351st Judicial District Court of Harris County.  Applicant shall file his
petition for discretionary review with the First Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: January 10, 2007
Do not publish